DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) moving mechanism (claim 1, line 4)
(ii) beam vibrating mechanism (claim 1, line 7)
(iii) control device (claim 1, line 14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) moving mechanism (claim 1, line 4)
(ii) beam vibrating mechanism (claim 1, line 7)
(iii) control device (claim 1, line 14) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) moving mechanism (claim 1, line 4): Fig 1, X-axis carriage 22, Y-axis carriage 23, 0025 of US 2021/0187665.
(ii) beam vibrating mechanism (claim 1, line 7): Fig 2, galvano scanner unit 32, 0029.
(iii) control device (claim 1, line 14): Fig 1, NC device 50, 0022.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Goya (US 2015/0014889) in view of Cutler (US 2003/0132208).
With respect to the limitations of claim 1, Goya teaches a laser machining apparatus (title), comprising: a machining head (Fig 1, irradiating head 16, 0062) configured to emit a laser beam (laser beam, abstract, 0062) for cutting sheet metal of stainless steel (workpiece 8, stainless steel, 0063); a moving mechanism (Fig 1, moving mechanism 18, 0062) configured to relatively move the machining head with respect to a surface of the sheet metal; a beam vibrating mechanism (Figs 2, 3, rotation mechanism 60, first prism 52, second prism 54, 0067, 0069) configured to vibrate the laser beam in both a parallel direction with a cutting advancing direction of the sheet metal and an orthogonal direction orthogonal to the cutting advancing direction (Fig 8, rotation line segment 172, 0093) when the sheet metal is cut (0093, a line width 174 can be machined) by the machining head being relatively moved (scanning in the direction of an arrow 170, 0093) by the moving mechanism; and a control device (Fig 1, control device 22, 0062) configured to control the moving mechanism (18) and the beam vibrating mechanism (52, 54, 60), the control device controls the beam vibrating mechanism to vibrate the laser beam in a C-shaped vibration pattern (Fig 8, C-shaped rotation line segment 172), as a vibration pattern of the laser beam by only the beam vibrating mechanism, the vibration pattern including no movement of the laser beam by relative movement of the machining head, in which a beam spot on the surface of the sheet metal is moved from a first irradiation position at a front end (position at bottom at 270º of segment 172) in the cutting advancing direction to a second irradiation position at a rear side (position at rear at 0 º of segment 172) in the cutting advancing direction and displaced in an orthogonal direction to the cutting advancing direction, and is moved from the second irradiation position to a third irradiation position at a front end (position at top at 90 º of segment 172) in the cutting advancing direction and displaced in an orthogonal direction to the cutting advancing direction, and movement from the first irradiation position to the third irradiation position via the second irradiation position, and movement from the third irradiation position to the first irradiation position via the second irradiation position are repeated (see figure 8, repeating C-shaped pattern), and when the machining head (16) is relatively moved by the moving mechanism (18) while the laser beam is vibrated (52, 54, 60) in the C-shaped vibration pattern.
Goya discloses the claimed invention except for explicitly showing controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another.
However, Cutler discloses controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another (Figs 4, 5B, shows overlapping beam sections 14a-14h, straight line profile 82, 0042) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the repeating C-shaped irradiation pattern of Goya silent to overlapping beam spot with the controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another of Cutler for the purpose of providing a known overlapping beam spot irradiation pattern that permits for a wider kerf that the spot diameter while maintaining good machining quality (0042).
With respect to the limitations of claim 4, Goya teaches a laser machining (title) method, comprising: emitting a laser beam (laser beam, abstract, 0062) for cutting sheet metal of stainless steel (workpiece 8, stainless steel, 0063) from a machining head (Fig 1, irradiating head 16, 0062), and irradiating the sheet metal; cutting the sheet metal by relatively moving the machining head (scanning in the direction of an arrow 170, 0093) by a moving mechanism (Fig 1, moving mechanism 18, 0062) with respect to a surface of the sheet metal; vibrating, by a beam vibrating mechanism (Figs 2, 3, rotation mechanism 60, first prism 52, second prism 54, 0067, 0069), the laser beam in both a parallel direction with a cutting advancing direction of the sheet metal and an orthogonal direction orthogonal to the cutting advancing direction (Fig 8, rotation line segment 172, 0093) when the sheet metal is cut (0093, a line width 174 can be machined); controlling (Fig 1, control device 22, 0062) the beam vibrating mechanism (52, 54, 60) to vibrate the laser beam in a C-shaped vibration pattern (Fig 8, C-shaped rotation line segment 172), as a vibration pattern of the laser beam by only the beam vibrating mechanism (52, 54, 60), the vibration pattern including no movement of the laser beam by relative movement of the machining head, in which a beam spot on the surface of the sheet metal is moved from a first irradiation position at a front end (position at bottom at 270º of segment 172) in the cutting advancing direction to a second irradiation position at a rear side (position at rear at 0 º of segment 172) in the cutting advancing direction and displaced in an orthogonal direction to the cutting advancing direction, and is moved from the second irradiation position to a third irradiation position at a front end (position at top at 90 º of segment 172) in the cutting advancing direction and displaced in an orthogonal direction to the cutting advancing direction, and movement from the first irradiation position to the third irradiation position via the second irradiation position, and movement from the third irradiation position to the first irradiation position via the second irradiation position are repeated (see figure 8, repeating C-shaped pattern); and when the machining head (16) is relatively moved by the moving mechanism (18) while the laser beam is vibrated (52, 54, 60) in the C-shaped vibration pattern.
Goya discloses the claimed invention except for explicitly showing controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another.
However, Cutler discloses controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another (Figs 4, 5B, shows overlapping beam sections 14a-14h, straight line profile 82, 0042) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the repeating C-shaped irradiation pattern of Goya silent to overlapping beam spot with the controlling to cut the workpiece by causing a beam spot in the first irradiation position, a beam spot in the second irradiation position, and a beam spot in the third irradiation position to overlap one another of Cutler for the purpose of providing a known overlapping beam spot irradiation pattern that permits for a wider kerf that the spot diameter while maintaining good machining quality (0042).
Claims 2, 3, 5 and 6 are objected to as being dependent on claims 1 and 4.

Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/2/2022